FORM defprose
REVISED 08/01/2018

                                  UNITED STATES BANKRUPTCY COURT
                                            District of Arizona

            NOTICE TO PARTY FILING MOTION OR OTHER DOCUMENT

CASE NAME: DAVID SPURLOCK
CASE NUMBER/ADVERSARY NUMBER: 2:20−bk−11722−EPB
DOCKET NUMBER: 21
DOCUMENT FILING DATE: 12−22−2020
DOCUMENT TITLE: Debtor Declaration Re: Electronic Filing



TO:                        SCOTT MICHAEL FORRESTER


The document you have filed cannot be further processed until you comply with the following. Return a copy of this
memorandum with any subsequent documents submitted.

            The case has been dismissed. Your pleading(s) have been docketed and filed. However, no further action will
            be taken until the case is reinstated.

            The case has been closed. Your pleading(s) have been docketed and filed. However, no further action will be
            taken until the case is reopened. To reopen the case, you must file a motion to reopen and pay the fee.

            To file an objection to the debtor's discharge or the discharge of your debt, you must file an adversary
            complaint and pay a $350.00 filing fee.

            The Chapter 7 Statement of Your Current Monthly Income and/or the Chapter 7 Means Test Calculation you
            filed is incomplete. The Presumption arises nor the Presumption does not arise box was not checked. One of
            these boxes must be checked. You must refile the document(s) with one of these boxes checked or your
            discharge may not be granted.

            You have filed a certification that you are not required to complete a personal financial management course
            because you are incapacitated or disabled as defined in 11 USC Section 109(h) or because you are on active
            military duty in a military combat zone. You did not attach any documentation that supports your
            certification. You need to file supporting documentation so that your certification can be referred to the
            bankrupcty judge for a determination under Section 109(h). If you do not file supporting documentation, you
            may not receive a discharge of your debts.

            Notice that reopened case may be reclosed. This case was reopened for further proceedings and 60 or more
            days have passed without the reopening party having filed a document to initiate the further proceedings or
            the reopening party has filed a pleading or other document but has taken no further action to have the matter
            determined by the court. The reopened case will be reclosed unless the reopening party files an appropriate
            document or status report within 14 days of the date of this notice.

            The Stipulation/Order you filed is incomplete. Either the trustee, debtor, or creditor signatures are missing
            and these signatures must be included. You must refile this document with the signatures before any action
            will be taken.

            OTHER:



                                   − − − NOTICE CONTINUES ON NEXT PAGE − − −


       Case 2:20-bk-11722-EPB             Doc 22 Filed 12/23/20 Entered 12/23/20 11:07:33                       Desc
                                        Defective Memo ProSe Page 1 of 2
Date: December 23, 2020

Address of the Bankruptcy Clerk's Office:       Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101               George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000                By: Leticia O, Deputy Clerk
www.azb.uscourts.gov                            Phone: 602−682−4912




    Case 2:20-bk-11722-EPB        Doc 22 Filed 12/23/20 Entered 12/23/20 11:07:33   Desc
                                Defective Memo ProSe Page 2 of 2
